CLEVENGER, Circuit Judge.
Plaintiffs-Appellants are inspectors for the United States Customs Service who were temporarily ordered to assist in controlling an influx of refugees fleeing Cuba in private and commercial boats and entering the United States at Key West, Florida in 1980, an event commonly known as the Mariel boatlift. The Customs inspectors appeal the judgment of the U.S. Claims Court, on motion for summary judgment, that the Government was not required to pay the inspectors the statutory overtime pay rate supplied by 19 U.S.C. §§ 261, 267 (1988),1 for reporting for duty in connection with the Mariel boatlift. NTEU v. United States, 20 Cl.Ct. 490 (1990). We vacate the grant of summary judgment and remand *1564for proceedings consistent with this opinion.
I
Sections 261 and 267 require payment of extra compensation, called “1911 overtime” after the date of first enactment of the statute, for Customs inspectors who report for overtime duty on Sundays, holidays, or at night.
During the Mariel boatlift, the Customs inspectors helped process over 125,000 refugees who arrived in more than 2,500 private or commercial vessels. Until mid-May, 1980, the Government paid the Customs inspectors 1911 overtime pay from fees paid by the vessel captains, as provided by the statute. In May, the Government decided to seize all vessels involved in the boatlift in order to stop further illegal immigration. At that time, the Government also decided to discontinue compensating the Customs inspectors at the 1911 overtime rate, and therefore ceased collecting payments from the vessel captains for that purpose. All incoming vessels were thereafter compelled by the Coast Guard to the port of Key West where the Customs inspectors had reported for duty. At Key West, the inspectors performed some boarding officer functions, as defined in the statutes, such as inspecting manifests and the passengers’ baggage. Because the passengers had little baggage, the majority of the inspectors’ time was spent assisting other agencies in the seizure of vessels and detention of undocumented aliens at the direction of the U.S. Immigration and Naturalization Service.
II
The Claims Court held that, in the context of the statutes, “the term ‘services’ denotes a consensual undertaking. That is not what we have here.” NTEU, 20 Cl.Ct. at 494. The Claims Court concluded that entitlement to 1911 overtime pay “cannot arise absent the performance of customs officer duties that have been requested by—and thus are chargeable to—an incoming vessel.” Id. The Claims Court thus agreed with the Government’s contention below that 1911 overtime pay could not be earned when the inspection efforts were a “part of a Government-initiated police effort to enforce the immigration laws rather than as routine customs activity.” Id. at 493. Thus, the Claims Court decided that the statutory requirement for 1911 overtime pay applied only when the Customs inspectors were responding to vessel owner requests, rather than Government orders pursuant to a police effort. Id. at 494. In this case, specifically, the Claims Court found that, when the facts were viewed in a light most favorable to appellants, no request, either actual or implied, had been made by the vessel captains.
We review the Claims Court’s grant of summary judgment de novo, construing the facts in a light most favorable to the non-movant, to determine whether the grant was in error. Doyle v. United States, 931 F.2d 1546 (Fed.Cir.1991); Mingus Constructors, Inc. v. United States, 812 F.2d 1387, 1391 (Fed.Cir.1987).
Ill
We turn first to the argument that the nature of the overtime services actually provided governs whether the Customs inspectors are entitled to 1911 overtime pay. The Government characterizes the distinction as being between “law enforcement” and “inspectional customs services” furnished for commerce. Our respected dissenting colleague refers to the apprehension and processing of illegal aliens as being the type of activity that is not a commercial overtime service.
At oral argument, the Government agreed that the inspectors performed some boarding officer functions during hours that would generally entitle the appellants to 1911 overtime pay, but contended that those functions were not compensable under the 1911 statutes if performed at the Government’s direction and not at the vessel owner’s request. The Government did concede that there is “no law enforcement exception” per se to entitlement to 1911 overtime pay, because, in any event, routine Customs inspections are themselves *1565law enforcement. This concession is consistent with the Comptroller General’s decision to allow 1911 overtime pay for inspectional duties performed as part of “Operation Horse,” an intensified enforcement effort towards interdiction of narcotics. Kenneth J. Corpman, B-214845 (Comp. Gen. April 12, 1985).
The transparent logical error in the dissent’s position is demonstrated by the Government’s acknowledgement that all Customs inspections are themselves a form of law enforcement. One could hardly characterize a Customs inspection for illegal contraband as a commercial service which importers freely request at hours to suit their commercial convenience. Custom inspectors are employed to interdict, or to assess duties upon, otherwise illegally imported commodities.
In any event, the simplest answer to the Government’s contended “law enforcement exception” to 1911 overtime pay which would look to the activities actually performed by the inspectors is that the statute expressly states that “[s]uch extra compensation shall be provided if such officers or employees have been ordered to report for duty and have so reported, whether the actual lading, unlading, receiving, delivery, or examination takes place or not.” We cannot read this language to direct our attention to the character of the specific services that were actually rendered after reporting for duty. Therefore, we see no need to craft a tortuous distinction between traditional customs law enforcement and activities that may be directed to enforcement of other statutes. Nor do we propose to require that Customs inspectors identify overtime spent upon enforcement of Customs laws from that spent otherwise, and provide differing recompense for overtime accordingly.
Furthermore, the evidence demonstrates, as to the services themselves, that the inspectors, inter alia, boarded the vessels to examine the manifests and the baggage the refugees had with them. During the entirety of the boatlift, the inspectors completed, in varying degrees of thoroughness, standard customs forms relating to vessels and their cargo. Thus, boarding and inspection services were performed. Finally, that the Government may be required to pay Customs inspectors a different rate than other law enforcement personnel for identical overtime services cannot be dis-positive of the Customs inspectors’ entitlement to overtime pay under a statute designed only for them.
In any event, binding case law precludes the dissent’s examination of the actual activities the inspectors were ordered to perform. Our predecessor court held that a decision on entitlement to 1911 overtime is made without reference to whether any duties were actually performed by Customs inspectors after reporting for duty as ordered. This court has bound itself, in banc, to follow statements of the law set out by its predecessor courts. South Corp. v. United States, 690 F.2d 1368, 1370 (Fed. Cir.1982). In a directly pertinent decision by the Court of Claims, O’Rourke v. United States, 109 Ct.Cl. 33 (1947), a Customs inspector claimed 1911 pay for overtime services rendered as an inspector at the Canadian border in Minnesota. The Government contended, as one ground for denial of 1911 overtime pay, that O’Rourke “did not actually perform customs services” throughout the overtime for which compensation was claimed. Id. at 47. The court stated that “this fact is immaterial. The plaintiff was required to be at his post, during specified hours, as the representative of the Government for customs services.” Id. The court concluded that “[t]he employee’s overtime pay, then, is founded upon his being required by the Government to remain overtime, and not upon the particular services that he renders during the overtime.” Id. at 48; see also Brown v. United States, 109 Ct.Cl. 52 (1947); Ostroot v. United States, 109 Ct.Cl. 57 (1947).
The Government thus does not argue that the activities actually performed, search and seizure of vessels and undocumented aliens, bar payment of 1911 overtime pay, nor does it contend that the 1911 statutes explicitly require a formal request for boarding officer services before entitlement to 1911 overtime pay can be claimed. The Government’s case rests on its view *1566that the statutes implicitly require a specific request for overtime customs services by the vessel captains, and the Claims Court’s finding, challenged by the inspectors, that such a request was lacking here.
IV
Before proceeding to the issue of whether a request for 1911 overtime services is required or was made in this case, we must dispose of the other contention that actual collection of cash deposits or bonds from, or issuance of special licenses to, vessel owners is required as a prerequisite for 1911 overtime pay. This issue was resolved in Myers v. United States, 99 Ct.Cl. 158 (1943), aff'd, 320 U.S. 561, 64 S.Ct. 337, 88 L.Ed. 312 (1944), when the Court of Claims rejected the Government’s contention that “unless work is performed under a special license granted by the collector, no extra compensation accrues and nothing can be paid.” Id. at 172, 174-75. In Myers, Customs inspectors worked throughout the day at the Ambassador Bridge and the Detroit and Canada Tunnel inspecting merchandise and baggage carried by both pedestrian and commercial vehicular traffic. Id. at 160. The “[tjraffic was continuous for twenty-four hours per day and included foot passengers, vehicular traffic, commercial trucks and busses.” Id. at 161.
In Myers, the amounts claimed by the inspectors had not been collected in whole or in part from the several carriers who had been inspected during overtime. Id. at 168. The conclusion is inescapable, therefore, that the Customs Service had not collected cash deposits, required the issuance of special licenses nor the posting of bonds, before it provided overtime Customs inspection services. This conclusion is made explicit in a later Court of Claims opinion that discussed the underlying facts in Myers:
[The Government] had not paid the employees the extra compensation and had not required the toll facilities to post security or reimburse it.
O’Rourke, 109 Ct.Cl. at 42.
Thus, the mere fact that the “Government’s obligation to pay [1911 overtime pay] is coextensive with its right to collect” cash or payment on bonds, NTEU, 20 Cl.Ct. at 493, does not mean that the Government may thereby disenfranchise the Customs inspectors by unilaterally declining to require payment from importers.
On review of the Court of Claims decision in Myers, the Supreme Court agreed that actual collection by the Government, by cash, bond, or license fee, of payment for overtime services was not a prerequisite to overtime pay, stating:
[The Government] is an employer who issues orders to the inspectors directing the performance of services. The work is done under the statutes. No inspector “may receive any salary in connection with his services as such an official or employee from any source other than the Government of the United States.” Act of March 3, 1917, c. 163, 39 Stat. 1106 [ (codified as amended at 18 U.S.C. § 209(a) (1988))]. These payments are made by the licensees to the collector [of customs] at rates fixed by the Secretary of the Treasury. This [pay to the inspectors] is extra compensation over and above the annual salary, not a payment from licensees ... These facts lead us to the view that the statutes create an obligation on the part of the United States to pay to inspectors such sums as they may earn under their provisions.
Myers, 320 U.S. at 567, 64 S.Ct. at 341.
We must conclude that, although the Government under the statute may negotiate for reimbursement from the regulated entity for excess costs attributed to overtime inspections, the statute does not make the Customs inspectors merely a third party beneficiary to whatever agreement is reached with the importer, as recognized by the Supreme Court in Myers.
V
With no law enforcement exception available to require delineation of the nature of the services performed and no requirement that the Government actually collect payments from vessel owners, we turn to *1567whether the statute requires a request for overtime services by vessel owners and whether there was a clear and undisputed factual basis upon which the Claims Court could find that no request for the requisite inspection services was made by the vessel owners.
Customs regulations provide that overtime inspections services will be “furnished only upon compliance with the requirements of those statutes for applying for such services and giving security for reimbursement____” 19 C.F.R. § 24.16(a) (1980). The regulations further provide that “[r]equest for overtime services in connection with the entry or clearance of a vessel, including the boarding of a vessel for the purpose of preliminary entry, shall be made on Customs Form 3171,” unless the owner has previously secured a special term license. 19 C.F.R. § 4.10 (1980) (note omitted). The request for overtime inspection services, under the regulations, must be made in advance and during business hours, § 24.16(a), except for pleasure vessels or private aircraft. 19 C.F.R. §§ 24.-16(c)(2), (4) (1980). The regulations expressly permit a receipt for a cash deposit tendered by such a private vessel owner on arrival dockside during non-working hours to serve, after the fact, “in lieu of filing a request for overtime services on Customs Form 3171.” Id. Alternatively, the private vessel owner may post a bond. 19 C.F.R. § 24.16(c)(1) (1980). Thus, at least with respect to private vessels or aircraft, there is an express exemption from any required advance request for overtime services before actual arrival at a U.S. port. For such services, when rendered, 1911 pay is authorized even without an actual advance request. Thus, in the hypothetical event of nonpayment on the bond by the vessel owner, Myers would still require that the inspectors be paid for 1911 overtime.
The Claims Court concluded that the text of the Supreme Court opinion in Myers did not resolve the question of whether the statutes require an advance request for overtime services as a predicate to entitlement to 1911 overtime pay by the inspectors. NTEU, 20 Cl.Ct. at 493. The Claims Court decided, however, that:
The statutes speak of overtime “services,” and they identify those services as activities that are initiated and paid for by a vessel owner.
NTEU, 20 Cl.Ct. at 494.
The Claims Court therefore held that a request for overtime services is required. We do not find that question so easily resolved. First, while we agree that the text of the Supreme Court opinion in Myers does not reveal whether Customs inspection services were provided to pedestrians and others crossing into Detroit only upon an explicit request for overtime services, the Court of Claims opinion notes the failure of the Government to have collected fees for services rendered. The nature of the traffic makes untenable the supposition that the Government has consistently required that such requests be made in advance. Moreover, we doubt that U.S. citizens, crossing twenty-four hours a day as pedestrians from Canada to Detroit and potentially encumbered by recently-acquired dutiable merchandise, were aware of Customs regulations that require that an advance request for inspection services be made during regular business hours at penalty of being denied entrance into the United States at non-working hours. Furthermore, the Government has here acknowledged the regulatory exemption established by the U.S. Customs Service, and its consequent practice, that pleasure vessels and private aircraft are presumed to have “requested” overtime services merely by arriving dockside at any hour of the day or night. NTEU, 20 Cl.Ct. at 493 n. 5. Additionally, the Claims Court found that the precise “vessels involved in the boatlift were, in fact, private vessels not regularly engaged in commerce,” id., and thus ostensibly entitled to the promulgated exemption. In the circumstances of this case, we must conclude that, if a request is required by statute, that request may be either presumed as a matter of law from the intentional acts of a private vessel owner or the Government may bear the responsibility of informing such uninitiated visitors of the *1568requirement for a request for customs services.
There is no disagreement that Congress intervened after Myers was issued. However, that intervention was limited to providing funding from the U.S. Treasury for customs officers engaged in Myers activities. See 19 U.S.C. § 1451 (1988). Following the decision of the Court of Claims in the Myers case, the Customs Service demanded payment for the inspection services performed under the facts of that case, in order to provide the reimbursement of 1911 compensation payable to the customs officers. Such demands were made upon the owner-operators of certain border crossing facilities, who refused to cooperate. Instead, the facilities were closed or made subject to the threat of closure. Owners of 9 of the 11 bridges on the Mexican border threatened to close their facilities on Sunday, May 7, 1944. Congress responded swiftly to the international crisis arising from the payment demands made by the Customs Service. On June 3, 1944, 19 U.S.C. § 1451 was amended to provide expressly that the services provided on the facts of the Myers case would qualify for 1911 overtime compensation regardless of whether the government was reimbursed for the cost of the overtime pay earned. Both the Senate Report, the House Report and the floor debate on the emergency amendment stated in the clearest of terms that the purpose of the bill was to cope with the emergency situation which arose from the threatened closings occasioned by the demand for reimbursement by the Customs Service made to overcome the “requirements of existing law as interpreted by the United States Supreme Court in the case of the United States v. Howard C. Myers (320 U.S. 561 [64 S.Ct. 337, 88 L.Ed. 312]), decided January 3, 1944.” S.Rep. No. 858, 79th Cong., 2d Sess. 1 (1944); H.Rep. No. 1446, 79th Cong., 2d Sess. 2 (1944); see also 90 Cong.Rec. 4106-07 (1944); 90 Cong.Rec. 5012 (1944).
No mention is made in the legislative history of the 1944 amendment that the reasoning of the Supreme Court in Myers should be limited to services performed at the Canadian and Mexican borders, or that Myers was in any way overruled by the amendment. Instead:
The committee decided that the emergency faced by the threatened closing of the bridges did not permit time for the consideration of any proposed amendments which would alter the extra compensation provisions of existing law as interpreted by the Supreme Court.
S.Rep. No. 858, 79th Cong., 2d Sess at 2 (1944).
Whether Myers requires, or creates an exemption for, a request for overtime services is not the question we need decide, because the Claims Court’s entry of judgment was based upon its conclusion that there was no genuine issue of material fact as to whether a request, implied, solicited, or otherwise, had been made in this case.
VI
The issue, then, in this case is whether a request for Customs services can be inferred from the acts of the vessel captains. We conclude that the Claims Court failed to view the facts in a light most favorable to the inspectors, and that when the facts are so viewed, the inspectors have made a prima facie case that a constructive request for services was made by the vessel captains pursuant to a knowing participation in the Mariel boatlift. In such circumstances, the grant of summary judgment in favor of the Government cannot stand.
Instructions issued by President Carter on May 14, 1980, stated:
The Coast Guard is now communicating with these vessels illegally enroute to or from Cuba and those already in Mariel Harbor to tell them to return to the United States without taking Cubans on board. If they follow this directive, they have nothing to fear from the law____ We will take the following steps to ensure that the law is obeyed:
******
(b) All vessels currently and unlawfully carrying Cubans to this country will *1569henceforth be seized by the Customs Service.
White House Statement on Administration Policy Toward the Refugees, 16 Weekly Comp.Pres.Doc. 916, 917 (May 14, 1980) (emphasis deleted).
The Customs Service implemented the President’s instructions on May 15, 1980. The inspectors contend that the facts— when viewed in their entirety—show multiple trips conducted by the vessel captains for hire, despite a clear warning of the consequences of their entry into United States’ waters, and thus compel a conclusion that the incoming vessels were engaged in a voluntary commercial venture. The inspectors presented evidence that some vessel captains, after their own vessels were seized, secured other vessels to make multiple trips around-the-clock into Key West. Thus, the inspectors contend, the vessel captains decided to carry refugees into United States waters, knowing that entry surely meant that their vessels would be compelled to port where boarding officers functions would be rendered. Had they wished, the inspectors argue, the vessel captains could have stayed in international waters until such time as they could enter United States waters during hours not subject to 1911 overtime compensation, thereby avoiding the risk of an assessment for 1911 overtime pay. The inspectors contend that such an assessment would have been insignificant in relation to the commercial gain obtained from transporting the undocumented aliens. See Memorandum of the Attorney General, April 26, 1980, “Law Enforcement Policy on Transport of Cubans to the United States,” (characterizing boatlift as the “transporting of refugees as a commercial venture.”) The evidence that some captains, after their own vessels were seized, secured other vessels to make multiple trips at all hours of the day and night into Key West, supports the inspectors’ contention that the commercial benefit greatly outweighed even the cost of seizure of their vessels and emphasizes that the captains intentionally entered U.S. waters with advance notice that boarding officer functions would be performed.
Finally, during the first few weeks of the Mariel boatlift, the Government collected funds from the vessel captains and in turn paid the inspectors at the 1911 overtime rate. Evidence before the Claims Court indicated that during this period a number of vessels were seized at sea under compulsion, and that their captains were charged for 1911 overtime services. The vessel captains stopped remitting fees only when the Customs Service decided, on its own initiative, to cease collecting the funds. This scenario permits the argument that had the vessel captains been asked to request overtime Customs services and continue payments for overtime services, they would have done so, much, we imagine, as the pedestrians in Myers might have been induced to place bonds or make cash deposits under penalty of return to Canada.
Thus, under the set of facts propounded by appellants, the vessel captains proceeded into United States waters fully aware, either by prior warning or past experience, that their vessels would be seized and that overtime Customs inspection services would be rendered. We discern no legal distinction between these alleged circumstances and the routine practice of recognizing a presumptive request for services by the arrival of a pleasure craft at a U.S. port.
VII
Finally, as an alternative in support of the judgment below, the Government argues that the impossibility of collecting fees in the factual circumstances of the Mariel boatlift distinguishes this situation from Myers where the Supreme Court expressly noted that “[t]he legislative history shows that the proponents of extra compensation constantly made the point that the Government would not be out of pocket by the legislation.” Myers, 320 U.S. at 566, 64 S.Ct. at 341. In sum, the Government contends that when collection of fees or bonds from vessel captains is impossible, 1911 overtime pay cannot be required by the statute. The Government made a similar argument based on impossibility in O’Rourke v. United States, 109 Ct.Cl. at *157041-42. The Court of Claims concluded that Myers had left open the question of “whether or not the possibility or practicability of reimbursement was a prerequisite to the right to the extra compensation.” 109 Ct.Cl. at 42-43. However, in O’Rourke, the Court of Claims concluded that it was not necessary to resolve that question because it would not have been impossible for the Government to obtain reimbursement in that case. We conclude that the uncontested facts establish the possibility of payment in this case. As noted, the Government had collected deposits or bonds before May 15. We decline to convert an administrative decision to cease requiring payment into a fact of impossibility of payment.
VIII
On its motion for summary judgment, the Government had the burden of “pointing out to the [Claims] court[ ] that there is an absence of [record] evidence to support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106 S.Ct. 2548, 2554, 91 L.Ed.2d 265 (1986). On summary judgment, the inferences to be drawn from the underlying facts contained in the materials before the trial court must be viewed in the light most favorable to the party opposing the motion. United States v. Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 994, 8 L.Ed.2d 176 (1962).
According to the facts viewed most favorably to appellants, the incoming vessels were continuously engaged in a purposeful mission, the vessel captains constructively requested and consented to the inspectors’ services, payment for the services was or had been chargeable to the incoming vessels, until the Government unilaterally withdrew its requirement for advance payment by bond or deposit, and some Customs inspection services were actually provided to the incoming vessels. The Claims Court did not draw all reasonable inferences in favor of appellants when it concluded that no request for overtime Customs services, assuming such a request is required, was made, either implied or actual. Accordingly, the decision of the Claims Court granting summary judgment in favor of the Government is vacated and the case is remanded for further proceedings consistent with this opinion. Upon remand, the Government will not have the benefit of a law enforcement exception to entitlement to 1911 overtime pay. The Customs inspectors will have the opportunity to prove at trial that, in the circumstances of this case, an implied request for services can be imputed to the vessel captains, if indeed, the statutes require a request, whether formal, implied, or solicited, before entitlement to 1911 overtime pay can mature.
IX
Costs to appellants.
VACATED AND REMANDED.

. Section 261 provides that:
Customs officers acting as boarding officers shall be allowed extra compensation for services in boarding vessels at night or on Sundays or holidays—at the rate prescribed by the Secretary of the Treasury as provided in section 267 of this title, the said extra compensation to be paid by the master, owner, agent, or consignee of such vessels.
Section 267 provides, in pertinent part: The Secretary of the Treasury shall fix a reasonable rate of extra compensation for overtime services of customs officers and employees who may be required to remain on duty between the hours of five o’clock postmeridian and eight o’clock antemeridian, or on Sundays or holidays, to perform services in connection with the lading or unlading of cargo, ... or in connection with the unlading, receiving, or examination of passengers’ baggage____ The said extra compensation shall be paid by the master, owner, agent, or consignee of such vessel or other conveyance whenever such special license or permit for immediate lading or unlading or for lading or unlading at night or on Sundays or holidays shall be granted____ Such extra compensation shall be paid if such officers or employees have been ordered to report for duty and have so reported, whether the actual lading, unlading, receiving, delivery, or examination takes place or not.